DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-23 are pending. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/22/2020 and 04/01/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 12 is drawn to a signal carrying an information data. A signal does not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten), and is therefore non-statutory subject matter.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 13 is drawn to a computer program. However, the claim does not define any structural and functional interrelationships between the computer program and other elements of a computer which permit the computer program’s functionality to be realized. Software, or a computer program per se, does not fall within the definition of a process, machine, manufacture, or composition of matter and is therefore non-statutory subject matter. The examiner suggests amending the claim(s) to embody the program on "non-transitory computer-readable medium" or equivalent.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 14 is drawn to a “non-transitory computer readable medium comprising instructions”. Using the word “comprising”, the claim defines the computer readable medium as computer code which is non-statutory subject matter. The Examiner suggests to use “embodied with”, “storing” or “encoded with” instead.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11 and 19-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

There are insufficient antecedent bases for the following limitations:
Claims 7 and 19 each recites the limitations “the corrected conversion matrix” and “the corrected inverse of the conversion matrix”.
Claims 8 and 20 each recites the limitations “the components of a fifth image” and “the components of said third image”.

Claims 11 and 23 are rejected for failing to interrelate essential elements as defined in the specification. It is not clear how elements recited in claims 11 and 23 are related to those recited in their antecedent claims. See MPEP 2172.01.

Claims not mentioned specifically are dependent on indefinite antecedent claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 2 and 23 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a plurality of means for performing the recited process steps (i.e., deriving chroma components and adapting coefficients), does not reasonably provide enablement for a single means (i.e., the claimed “device”) for performing the same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The MPEP, at paragraph 2164.08(a), states that “[a] single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph” because a single means claim “covered every conceivable means for achieving the stated purpose” and “the specification disclosed at most only those means known to the inventor.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Tourapis et al. (hereafter referred to as “Tourapis”, US 2016/0309059). 
Regarding claim 12, Tourapis discloses a signal carrying an information data (Fig. 3, output signal from the Min/Max Estimator 340) representative of a correction intended to be used to adapt coefficients of a conversion matrix (The format convertor 305, RGB->YCrCb) which are relative to a chroma component of an image independently of coefficients of the conversion matrix which are relative to another chroma component of said image (the Min/Max Estimator 340 provides separate clip controls to Cr and Cb).

Allowable Subject Matter
Claims 1, 3-6 and 15-18 are allowed.
Claims 2, 7-11, 13-14 and 19-23 may be allowable if and when the rejections under U.S.C. 101, 112(a) and 112(b) above are overcome.
Prior art of record fails to teach or render obvious independent claims 1 and 2 which define a specific procedure to ensure no clipping on the chroma components through independently adapting coefficients of the conversion matrix relative to each chroma component.  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666